Citation Nr: 1810992	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-09 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for pseudophakia, bilateral eyes with glaucoma.  

2.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010 and a July 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in December 2017.  A transcript of the hearing is of record.  

The issue seeking an increased rating for pseudophakia, bilateral with glaucoma addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the claim of an initial rating in excess of 30 percent for Parkinson's disease is requested.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the claim of an initial rating in excess of 30 percent for Parkinson's disease have been met.  38 U.S.C.  § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for the claim of an initial rating in excess of 30 percent for Parkinson's disease; hence, in regards to this claim, there remain no allegations of error of fact or law for appellate consideration.  Specifically, in October 2017 written correspondence, the Veteran requested to withdraw his appeal for the claim of an initial rating in excess of 30 percent for Parkinson's disease.  The Board finds that the Veteran's withdrawal of his appeal was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal with regard to the claim of an initial rating in excess of 30 percent for Parkinson's disease is dismissed.  


REMAND

The remaining issue must be remanded for a VA examination to assess the current severity of the Veteran's service-connected pseudophakia, bilateral eyes with glaucoma.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

At his hearing before the Board in December 2017, the Veteran indicated that his pseudophakia, bilateral eyes with glaucoma had been worsening since his last VA examination in April 2015.  The Veteran testified in December 2017 that his vision had worsened in his left eye from 20/40 to 20/50.  He also stated that at a VA ophthalmology consultation he was informed that his field of vision was decreasing to smaller than 5 degrees and that he had advanced glaucoma.  The Veteran's spouse testified that because the Veteran cannot see, she must help him navigate around the house and avoid bumping in to things.  The Veteran also testified that he must attend ophthalmology appointments every six months because his eye pressure is raised and he requires eye drops.  

At the hearing, the Veteran submitted VA ophthalmology records that reflect distinct worsening of the Veteran's field of vision.  Therefore, considering the submitted medical records, as well as the Veteran's December 2017 Board hearing testimony indicating that his vision had worsened, the Board finds that a new VA examination is warranted to determine the current severity of the Veteran's pseudophakia, bilateral eyes with glaucoma.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The most recent VA treatment records associated with the file are from October 2017.  Since the Veteran indicated at his December 2017 Board hearing that he has been to the VA since October 2017 upon remand, the claims file should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records from October 2017 to the present.

2.  After completion of the above, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected pseudophakia, bilateral eyes with glaucoma.  The claims file should be made available to the clinician in conjunction with the examination.  Any indicated tests should be performed.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

3.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


